Citation Nr: 1717343	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-32 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of burns to the face and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of burns to the dorsum of both hands and, if so, whether service connection is warranted.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his sister, and his nephew


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, in February 2017, he, his sister, and his nephew testified at a Board video-conference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are of record. At the Board hearing, the record was held open for 60 days for the submission of any additional evidence and, later that month, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304 (c) (2016). Therefore, the Board may properly consider such evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands, and the claim of entitlement to service connection for tinnitus are addressed in the decision below. The reopened claims, as well as the claim of entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a final decision issued in September 1976, service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands were denied.

2. Evidence added to the record since the final September 1976 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands. 

3. Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.


CONCLUSIONS OF LAW

1. The September 1976 rating decision that denied service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands is final. 38 U.S.C. § 4005 (c) (1970) [38 U.S.C.A. § 7105 (c) (West 2014)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of burns to the face. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of burns to the dorsum of both hands. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands, and to grant service connection for tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. However, consideration of the merits of the claims of entitlement to service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands is deferred pending additional development consistent with the VCAA.

Application to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim." Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011). VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014). If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 1976, the Veteran filed a claim for service connection for residuals of burns to his hands and face. While his service treatment records (STRs) were determined to be unavailable, he underwent a VA examination in August 1976. Thereafter, in a September 1976 rating decision, the AOJ considered such examination and denied service connection for residuals of burns to his hands and face as the examiner found no burn scars of the face, which were only shown by history, and no residual disability of burns to the dorsum of both of his hands.

In September 1976, the Veteran was advised of the decision and his appellate rights. However, he did not initiate an appeal of such decision and no additional evidence was received within one year of the issuance of such decision. Furthermore, while the Veteran submitted additional service personnel records in September 2012 reflecting that he was reassigned from Eglin Air Force Base in Florida to San Francisco, California, the Board finds that such are duplicative of the evidence previously considered by the AOJ and, thus, are not relevant. In this regard, at the time of the September1976 rating decision, the Veteran had already reported that the alleged in-service explosion occurred while he was stationed at Eglin. Therefore, the September 1976 rating decision is final. 38 U.S.C. § 4005 (c) (1970) [38 U.S.C.A. § 7105 (c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)]. 

In September 2011, the Veteran submitted a request to reopen the previously denied claims for service connection for residuals of burns to the face and dorsum of both hands. Thereafter, in July 2012, he submitted a statement explaining the service incident he claims caused second and third degree burns to his face and hands. Specifically, the Veteran stated that, while he was on a tractor, the gas tank exploded while two other men were filling it with gasoline. He further stated that he was hospitalized for 33 days at Eglin Air Force Base due to the incident. Additionally, at the February 2017 Board hearing, the Veteran testified that he had scars due to the alleged in-service explosion and that he had to wear gloves because his hands were consistently painful and itchy. The Veteran's sister also testified that she noticed discoloration of his skin as a result of his burns and that he continued to have complaints of pain and itching, as well as the skin discoloration for a long time after service.

Presuming the credibility of the Veteran's and his sister's statements, pursuant to Justus, the Board finds that the evidence received since the September 1976 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims for service connection for residuals of burns to the face and dorsum of both hands. See 38 C.F.R. § 3.156 (a). In this regard, such evidence tends to support the Veteran's claim that he may have residuals due to the burns he incurred as a result of the alleged in-service explosion. Consequently, the Board finds that the evidence added to the record since the final September 1976 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of burns to the face and dorsum of both hands. Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the Veteran's claims of entitlement to service connection for residuals of burns to the face and residuals of burns to the dorsum of both hands are reopened.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit held that where there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system and, therefore, a chronic disease subject to presumptive service connection.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 
38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has recurrent tinnitus that had its onset during his military service. Specifically, in a January 2013 statement, he stated that his tinnitus began shortly after he started working around airplanes as a result of exposure to jet engines and heavy equipment, such as generators and air conditioner motors. His DD Form 214 shows that his military occupational specialty was an equipment repairman.

As an initial matter, the Board notes that the Veteran's STRs are unavailable as they were destroyed in a 1973 fire at the National Personnel Records Center (NPRC). In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. 
§ 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). However, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of tinnitus. In this regard, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). As the Veteran has reported experiencing tinnitus during the pendency of the claim, and such has been confirmed at the July 2012 VA examination, the Board finds that he has a current diagnosis of such disorder. Similarly, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible, as such is consistent with his military occupational specialty. Thus, the remaining question is whether the Veteran's current tinnitus is related to such in-service noise exposure.  

In this regard, the Veteran underwent a VA audiological examination in July 2012. At such time, the examiner noted the Veteran's reports that his tinnitus had been present for approximately 1.5 years and that it occurred weekly. The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure. In support thereof, the examiner noted that the Veteran's tinnitus was likely related to post-military events that caused his current hearing loss as tinnitus was known to be a symptom of hearing loss. The examiner also noted that the Veteran reported his tinnitus started many years after service. 

However, the Board accords no probative weight to such opinion as it is based, in part, on an inaccurate factual premise. In this regard, while the examiner noted that the Veteran reported his tinnitus began 1.5 years previously, the Veteran submitted a claim for tinnitus the same day in which he reported that such began while he was working on the flight line in service, with exposure to jet noise and heavy equipment noise, and that his ears ring to this day. Furthermore, in his July 2013 notice of disagreement, the Veteran contended that he did not report that his tinnitus began many years after service during the July 2012 VA examination. Thus, as the July 2012 VA examiner's opinion is, at least in part, based on an inaccurate factual premise (to wit that the Veteran's tinnitus did not start until many years after service), the Board accords no probative weight to such opinion. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).

As noted previously, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes tinnitus, under 38 C.F.R. 
§ 3.309 (a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure. See Fountain, supra. 

In this case, the record does not show, and the Veteran does not contend, that tinnitus was diagnosed during service or within the applicable presumptive period. See 38 C.F.R. § 3.307(a)(3). Nonetheless, the record contains credible evidence of a continuity of tinnitus symptomatology beginning during service and continuing thereafter.  Specifically, in his aforementioned July 2012 claim as well as in a January 2013 statement, the Veteran reported that the ringing in his ears started in service and has been reoccurring since service. Moreover, the Board acknowledges that the July 2012 examination report indicates that the Veteran reported an onset of tinnitus symptoms approximately 1.5 years prior to the examination, but affords more weight to his repeated reports that the condition began in-service and has persisted since service. In this regard, the Board has no reason to doubt the veracity of the Veteran's prior and subsequent statements regarding the onset of his tinnitus and the continuity of pertinent symptomatology.

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service. Consequently, service connection for such disorder is warranted. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for residuals of burns to the face is reopened; the appeal is granted to this extent only.  

New and material evidence having been received, the claim for service connection for residuals of burns to the dorsum of both hands is reopened; the appeal is granted to this extent only.  

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted previously, the Veteran contends that he has residuals of burns to his face and the dorsum of both hands as a result of an incident where he was on a tractor and its gas tank exploded while two other men were filling it with gasoline. The Veteran also contends that he has bilateral hearing loss due to in-service noise exposure from jet engines and heavy equipment such as air conditioner motors and generators. 

As an initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding service records. In this regard, throughout the pendency of his claim, the Veteran has reported that his in-service burns to his face and hands occurred at Eglin Air Force Base in either 1957 or 1958 prior to his transfer to San Francisco in August 1958. He further alleged that he was hospitalized for treatment of such burns for over a month. While the AOJ attempted to obtain Morning Reports that may reflect such treatment, such were only searched for period from June 1958 to July 1958. Further, it does not appear that the AOJ has attempted to obtain clinical records of the Veteran's hospitalization at Eglin (which are usually filed under the facility name rather than a service member's name). Therefore, a remand is necessary in order to attempt to obtain such relevant service records, to include submitting as many requests as necessary to cover the period from February 1957 to August 1958. See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the U.S. Army and Joint Services Research Center (JSRRC)'s 60-day limitation for stressor verification requests). 

Furthermore, at the February 2017 Board hearing, the Veteran testified that he was currently being treated for his burns to the face and the dorsum of both hands at a VA facility. However, a review of the record reveals that the most current VA treatment records are from August 2012. Thus, a remand is necessary to obtain updated VA treatment records. Further, the Veteran should be given an opportunity to identify any other treatment records relevant to the claims on appeal that have not been obtained.

Additionally, with regard to the Veteran's claims for residuals of burns to the face and the dorsum of both hands, the Board finds that a remand is necessary to afford him a VA examination to determine the nature and etiology of such claimed disorders. In this regard, the AOJ denied such claims because the August 1976 examiner found no burn scars of the face and no residual disability of burns to the dorsum of both of his hands. However, as mentioned previously, at the February 2017 Board hearing, the Veteran testified that he had residual scars from such burns. He also testified that the burned skin was still painful and itchy, and that he had to wear gloves on his hands because of the pain and itchiness. During such hearing, the Veteran's sister also testified that the Veteran had skin discoloration from the burns. Therefore, the Veteran should be afforded a new VA examination to assess the nature and etiology of any residuals from the Veteran's claimed in-service burns to his face and the dorsum of both hands. 

With regard to his claim for bilateral hearing loss, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes. See 38 C.F.R. § 3.385. Similarly, the Board finds the Veteran's statements regarding in-service noise exposure to be competent and credible. However, the Board finds that a remand is necessary to obtain an addendum opinion to address whether his bilateral hearing loss is related to his in-service noise exposure. 

In this regard, the Veteran was afforded a VA audiological examination in July 2012. At such time, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss started as a result of noise exposure during his active duty service. In support thereof, the examiner explained that the Veteran's extensive post-military noise exposure history was likely the cause of his current hearing loss. Specifically, the examiner noted that the Veteran's occupational noise exposure included working for the city of Albuquerque by picking up trash for 20 years, warehouse work for 2 years, and carpet cleaning for 6 months. The examiner also noted that the Veteran's recreational noise exposure included hunting. 

However, the Board finds that an addendum opinion is needed to decide the claim for service connection for bilateral hearing loss. In this regard, the examiner did not address the Veteran's lay statements that his hearing loss started in service. Furthermore, at the February 2017 Board hearing, the Veteran's sister also testified that she noticed he talked real loudly and that he repeatedly asked what was said due to him having a hard time hearing after service. Also at the February 2017 Board hearing, the Veteran's nephew testified that the Veteran has never been hunting in his life and the examiner may have misunderstood him as the Veteran tended to "mix up his words." Thus, the Board finds that an addendum opinion is needed to determine if the Veteran's bilateral hearing loss is related to his military service and to address the lay assertions of record discussing the onset of his bilateral hearing loss and the continuity of symptomatology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding service records pertaining to the Veteran's alleged hospitalization at Eglin Air Force Base for a month between February 1957 and August 1958 as a result of an in-service explosion from any appropriate source. Such may include requesting clinical records, which are usually filed under the facility name rather than a service member's name, or Morning Reports. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since August 2012, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any residuals related to the Veteran's claimed in-service burns to his face and the dorsum of both hands, to include scars. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all current residuals found on the Veteran's face and hands, to include scars. If the Veteran previously had any residuals, but are no longer extant, the examiner should indicate when such condition resolved. 

(B) For all identified residuals, the examiner must opine as to whether such residuals at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include his claimed in-service explosion.

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), the examiner is advised that the sole basis of a negative opinion cannot rely on the absence or silence in the Veteran's service treatment records.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the lay assertions of the Veteran and his family should be considered in giving any opinion.

4. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the July 2012 audiological examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the July 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) After a review of the entire record, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include his in-service noise exposure and/or claimed explosion. 

(B)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss manifested within one year of the Veteran's service separation in October 1960, i.e., by October 1961, and, if so, describe the manifestations. 

As the Veteran's service treatment records are presumed destroyed while in the government's custody (through no fault of the Veteran's), the examiner is advised that the sole basis of a negative opinion cannot rely on the absence or silence in the Veteran's service treatment records.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved, and the lay assertions of the Veteran and his family, to include his continuity of symptomatology, should be considered in giving any opinion.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


